Name: 2008/788/EC: Commission Decision of 3Ã October 2008 fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (notified under document number C(2008) 5533)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  agricultural policy;  cooperation policy
 Date Published: 2008-10-11

 11.10.2008 EN Official Journal of the European Union L 271/44 COMMISSION DECISION of 3 October 2008 fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (notified under document number C(2008) 5533) (Only the Portuguese text is authentic) (2008/788/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Article 1(1)(b) of Regulation (EC) No 378/2007 provides that Member States which by virtue of Article 70(4a) of Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (2) have been granted a derogation from the requirement to co-finance Community support may apply, during the period 2007 to 2012, a reduction, hereinafter referred to as voluntary modulation, to all the amounts of direct payments within the meaning of Article 2(d) of Council Regulation (EC) No 1782/2003 (3) establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers. (2) Article 2 of Regulation (EC) No 378/2007 provides that, within two months of the entry into force of that Regulation, Member States are to decide on and communicate to the Commission the annual rate of voluntary modulation that will apply for the period 2007 to 2012 with an assessment of the impact of the application of such modulation. (3) The net amounts resulting from the application of voluntary modulation should be fixed on the basis of a calculation in the case of a single national rate of voluntary modulation or, in the case of Member States applying regionally differentiated rates, the amounts communicated by the Member States as provided for in Article 3(2) of Regulation (EC) No 378/2007. (4) Portugal has communicated to the Commission that a single national voluntary modulation rate of 10 % is to apply for the calendar years 2009 to 2012. (5) Portugal has also submitted an assessment of the impact of the application of such modulation. (6) Commission Regulation (EC) No 333/2008 (4) lays down the ceilings applicable to the additional amounts of aid to be made to Portugal as part of the voluntary modulation provided for in Regulation (EC) No 378/2007. (7) The net amounts resulting from the application of voluntary modulation in Portugal should therefore be fixed, HAS ADOPTED THIS DECISION: Article 1 The net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 shall be as follows: Year 2009 2010 2011 2012 EUR million 41,6 40,8 40,8 40,8 Article 2 This Decision shall apply as from budget year 2010. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 3 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 277, 21.10.2005, p. 1. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 102, 12.4.2008, p. 19.